Name: Commission Regulation (EC) No 1410/2003 of 7 August 2003 amending Regulation (EC) No 1622/2000 laying down certain detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes
 Type: Regulation
 Subject Matter: European Union law;  agricultural activity;  food technology;  agricultural policy
 Date Published: nan

 Important legal notice|32003R1410Commission Regulation (EC) No 1410/2003 of 7 August 2003 amending Regulation (EC) No 1622/2000 laying down certain detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes Official Journal L 201 , 08/08/2003 P. 0009 - 0011Commission Regulation (EC) No 1410/2003of 7 August 2003amending Regulation (EC) No 1622/2000 laying down certain detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 46 thereof,Whereas:(1) Commission Regulation (EC) No 1622/2000 of 24 July 2000 laying down certain detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes(3), as last amended by Regulation (EC) No 2244/2002(4), lays down restrictions on and certain conditions for the use of substances authorised by Regulation (EC) No 1493/1999. In the light of developments in wine-making and trial methods, the limits for L-ascorbic acid and the nutritive salts diammonium phosphate or ammonium sulphate laid down in Annex IV to Regulation (EC) No 1622/2000 should be amended.(2) Article 46(2) of Regulation (EC) No 1493/1999 provides for the adoption of the purity and identification specifications of substances used in oenological practices. Specifications for a large number of these substances are already laid down in Commission Directive 96/77/EC of 2 December 1996 laying down specific purity criteria on food additives other than colours and sweeteners(5), as last amended by Directive 2002/82/EC(6), which, in the case of polyvinylpolypyrrolidone, lays down stricter criteria than the requirements and purity criteria in Annex V to Regulation (EC) No 1622/2000. As a result, the horizontal legislation laying down the purity criteria for food additives should be made to apply to the wine sector and Annex V deleted.(3) In the wine-growing regions in wine-growing zone A listed in Article 8 of Regulation (EC) No 1622/2000, the official designation of the region "Rheinpfalz" has been changed to "Pfalz". The new designation for the region should be used in that Article.(4) Italian quality wines psr entitled to bear the designation of origin Colli orientali del Friuli accompanied by the term "Picolit" have a residual sugar content greater than 5 grams per litre and for their preservation in good quality conditions require a sulphur dioxide content above the general limit of 260 mg/l but less than 300 mg/l. Those wines should therefore be added to the list in Annex XII.(5) The aforementioned quality wines psr Colli orientali del Friuli accompanied by the term "Picolit" are made using special methods and have a total alcoholic strength by volume greater than 13 % vol. and normally have a volatile acid content above the limits laid down in Annex V(B) to Regulation (EC) No 1493/1999 but less than 25 milliequivalents per litre. Those wines should therefore be added to the list in Annex XIII.(6) Regulation (EC) No 1622/2000 provides that the usual methods of analysis described in Commission Regulation (EEC) No 2676/90 of 17 September 1990 determining Community methods for the analysis of wines(7), as last amended by Regulation (EC) No 440/2003(8), are repealed from 1 August 2003. Several of those usual methods of analysis are undergoing technical and scientific evaluation and a validation study of their precision and accuracy with a view to their recognition as reference methods. Since that work has not yet been completed, the date of repeal of certain provisions of Regulation (EEC) No 2676/1990 should be postponed for a further period of two years pending the final outcome of the studies in progress.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1622/2000 is hereby amended as follows:1. Article 6 is replaced by the following:"Article 6The purity and identification specifications of substances used in oenological practices referred to in Article 46(2)(c) of Regulation (EC) No 1493/1999 shall be those laid down in Directive 96/77/EC. Where necessary, those purity criteria shall be supplemented by the specific requirements provided for in this Regulation."2. In the penultimate indent of Article 8, "Rheinpfalz" is replaced by "Pfalz".3. In Article 44(2), "1 August 2003" is replaced by "1 August 2005".4. Annex IV is replaced by the Annex hereto.5. Annex V is deleted.6. In Annex XII(a), the following indent is inserted after the second indent:"- the quality wines psr entitled to bear the designation of origin Colli orientali del Friuli - Picolit,"7. In Annex XIII(c), the following indent is inserted after the second indent:"- the quality wines psr Colli orientali del Friuli accompanied by the term 'Picolit',".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply from 1 August 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 194, 31.7.2000, p. 1.(4) OJ L 341, 17.12.2002, p. 27.(5) OJ L 339, 30.12.1996, p. 1.(6) OJ L 292, 28.10.2002, p. 1.(7) OJ L 272, 30.10.1990, p. 1.(8) OJ L 66, 11.3.2003, p. 15.ANNEX"ANNEX IVRestrictions on the use of certain substances(Article 5 of this Regulation)The maximum limits applying to the use of the substances referred to in Annex IV to Regulation (EC) No 1493/1999 in accordance with the conditions laid down therein are as follows.>TABLE>"